United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1835
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                    Joseph Pierre Williams, also known as JP

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: December 10, 2013
                           Filed: December 18, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Joseph Williams directly appeals the 175-month prison sentence that the
district court1 imposed upon him after he pleaded guilty to possessing oxycodone

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). His
counsel has moved to withdraw, and in a brief filed under Anders v. California, 386
U.S. 738 (1967), counsel suggests that the sentence was unreasonable, and that the
district court abused its discretion by improperly weighing the sentencing factors of
18 U.S.C. § 3553(a) and by applying a presumption of reasonableness to the
applicable Sentencing Guidelines range.

       After careful review, we conclude that the district court adequately considered
the sentencing factors. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (standard of review). We find nothing in the record to suggest that
the district court applied a presumption of reasonableness to the Guidelines range.
See Rita v. United States, 551 U.S. 338, 351 (2007). It is within our discretion to apply
a presumption of reasonableness to Williams’s sentence because it falls within the
undisputed Guidelines range, and we do so here. See Feemster, 572 F.3d at 461.

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-